           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

KEVIN ROZELLE,                      )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )           Case No. CIV-18-044-KEW
                                    )
COMMISSIONER OF THE SOCIAL          )
SECURITY ADMINISTRATION,            )
                                    )
                 Defendant.         )

                              J U D G M E N T


     On this date, this Court entered its final order affirming

the decision of the Administrative Law Judge.          In accordance with

the fourth sentence of 42 U.S.C. §405(g), Defendant is entitled to

a judgment reflecting this Court’s ruling.

     IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Defendant’s

decision denying benefits to Plaintiff is AFFIRMED pursuant to the

fourth sentence of 42 U.S.C. §405(g).

     IT IS SO ORDERED this 20th day of March, 2019.




                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE
